PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/963,689
Filing Date: 9 Dec 2015
Appellant(s): Chou et al.



__________________
Elizabeth L. Schubert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 137, 138, 163, 166, 167, 168, 174, 175, 178, 180, 182 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2015/036536 to Brandenburger et al.
In the specification and figures (see translation previously provided 24 January 2019), Brandenburger discloses the apparatus as claimed by Appellant. With regard to claims 137, 163, 166, 167, 168, 174, 175, 178, 180, 182, Brandenburger discloses a set of containers comprising a molded structure with multiple ampoules or vials 1 connected via connecting web 14, with an internal volume that may be suitable for a single dose of a pharmaceutical agent, and a textured surface pattern embossed on a break-off part 13, which is an outer surface of the structure, adjacent the vials (see FIGS 1, 2A, and accompanying text). The textured surface pattern includes a plurality of parallel lines, parallel to the longitudinal axis of the container, and extending from an edge of the second portion (see “LOT” and arrow shape in FIG 4). Appellant’s recitation of the textured surface directing gas flow is a statement of the intended use of the device and does not impart a structural limitation.
With regard to claim 138, Brandenburger discloses that the containers may be formed from polyethylene or polypropylene, each of which are biocompatible, and may be produced via a blow-fill-seal method (see p1 of translation). 



Claim 176 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/036536 to Brandenburger et al.
In the specification and figures (see translation previously provided), Brandenburger discloses the apparatus as claimed by Appellant (see rejections above).
With regard to claim 176, Brandenburger fails to disclose the second part of the molded structure at the bottom of the vials. Absent showing of criticality by Appellant, it is within the skill of a worker in the art to place a textured surface in a place most beneficial to the operation and use of the device.  

Claims 143, 159, 160, 177, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/036536 to Brandenburger et al in view of US 8,074,801 to Slayton et al.
In the specification and figures, Brandenburger discloses the apparatus substantially as claimed by Appellant (see rejections above). With regard to claims 143, 159, 160, 177, Brandenburger fails to disclose rectangular-shaped vials that have frangible articulating joints that mates with other vial surfaces to form a folded rectangular configuration. Slayton discloses a packaging system for medical necessities that comprises rectangular containers that have articulating joints that allow the containers to fold into a compact rectangular configuration for the ease of carrying or storing (see FIGS 7-9, column 2, lines 53-65, column 6, lines 3-6).

Claims 151 and 179 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/036536 to Brandenburger et al in view of US 2014/0346071 to Genosar.
.

Claim 181 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/036536 to Brandenburger et al n view of US 3,664,338 to Knox et al.
In the specification and figures, Brandenburger discloses the apparatus substantially as claimed by Appellant (see rejections above). With regard to claim 181, Brandenburger fails to disclose that the textured surface pattern consists of a plurality of parallel lines. However, Knox discloses a cap for a medicament vial with a container portion 12, a cap portion 10, wherein the cap portion comprises an outer surface with a grip handle 54 with longitudinal ribs 56 to assist the user to securely grip the vial (see FIG 1, column 3, lines 20-24). It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the embossing on the grip member 130 of the container disclosed by Brandenburger with the longitudinal parallel ribs disclosed by Knox, in order to assist a user in gripping the closure member for detachment, as taught by Knox.

(2) Response to Argument
.
Brandenburger discloses an integrally sealed vial.
Appellant presents new arguments alleging that the instant claims set forth that “each of the two or more interconnected monodose pharmaceutical vials [are] integrally sealed,” is a feature not taught by Brandenburger. App. Br. 13. Appellant contends that Brandenburger’s teaching that the break off part 13 is “integrally connected” to the connection part 12 does not comprise a seal. App. Br. 14.  However, Brandenburger discloses that the break off part is integrally connected to the connector member when 1 It follows naturally that something that is not open to the outside environment is sealed from the outside environment. Appellant has not provided a special definition for “sealed” other than to argue that Brandenburger does not teach a seal. Indeed, Brandenburger teaches that the disclosed medical vials or ampoules that are formed by a “blow-fill-seal method,” i.e., the ampoules are sealed. Translation page 1 (emphasis added). Brandenburger further teaches that the contents of the vial or ampoule may comprise a medicament or infusion solution such as sterile water. Translation page 2. It is clear to one of skill in the art that for a solution to maintain its sterility, it must be sealed from the ambient environment. As such, the Brandenburger closure cannot be characterized in any way other than integrally sealed—to do so would discount the very nature of Brandenburger’s disclosure. Brandenburger necessarily discloses integrally sealed vials.  
Appellant argues that Brandenburger describes ampoules with threaded necks for twist-off threaded tops. App.Br. 16. While Brandenburger does refer to the break off part 13 as a twist-off part, Brandenburger does not disclose threaded tops. Translation page 2. The threaded portion of the Brandenburger device is on the outer portion of the neck or connection portion 12 to allow for a threaded syringe to be connected thereto. Translation page 3. The break-off part 13 is disclosed as being integrally connected to connection portion 12 at predetermined breaking point 15. Id. The break-off part 13 
Moreover, turning to Brandenburger’s English language equivalent, US 2016/02204442 (“US Brandenburger”), the specification discloses sealed medical ampoules at paragraphs 004, 006-009, 0016, 0019, 0051, 0056, and 0059. Appellant argues that the “integral” connection of Brandenburger’s break off part 13 to connection part 12 does not teach a sealing arrangement. App. Br. 14. However, US Brandenburger specifically discloses that the “break off part 13 forms a cap element which seals the closure part 12.” US Brandenburger ¶0056.. As such, the US Brandenburger disclosure reinforces the understanding that Brandenburger teaches integrally sealed vials. 

Brandenburger teaches a textured surface pattern comprising a plurality of parallel lines.
Appellant argues that Brandenburger fails to teach a surface pattern that directs gas flow during a packaging operation, pointing to the instant Abstract. App. Br. 16–17. At the outset, the Examiner notes that Appellant bases its arguments on the claim construction standard articulated in Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005).  Id. at 17.  That standard, however, is only applicable to claims of an issued patent, not claims that are in the phase of examination. It is well settled that the correct See, e.g., In re American Academy of Science Tech Center, 367 F.3d 1359, 1364 (Fed. Cir. 2004). That Appellant applies an incorrect claim construction standard in advancing its arguments, in and of itself suggests that those arguments are deficient.
In any event, the Examiner observes that the claims are devoid of any recitations drawn to the source of the gas flow or a packaging apparatus. While it is true that Brandenburger is silent as to gas flow, Brandenburger does teach that the apparatus comprises a raised surface pattern in the form of  arrow shapes embossed on the surface of the break-off part 13 (see Translation page 3 and FIGS 2A, 4). The raised arrows comprise parallel lines as a part of the arrow shape. Appellant argues that the arrows may “include lines but they are not lines per se” (emphasis in original). App Br. 18.  It is difficult to reconcile Appellant’s view that a structure composed of lines somehow is not lines “per se.”  Nevertheless, Appellant’s own claim language recites a “textured surface pattern including a plurality of parallel lines...” (emphasis added). App. Br. 39. Appellant’s claim language recites only that parallel lines are included as a part of a textured surface pattern, and Appellant argues that the arrows disclosed by Brandenburger include lines. Appellant’s arguments reinforce the Examiner’s assertion that the raised arrow shape disclosed by Brandenburger comprises a plurality of parallel lines. 
Appellant argues that the Examiner’s position with regard to the arrows comprising parallel lines is inconsistent with the Examiner’s statement that Brandenburger does not teach that the textured surface pattern “consists” of parallel lines. App. Br. 18. The Examiner notes that the rejection of claim 137 is based on the 

Brandenburger’s lines are “positioned” to direct gas flow.
Appellant asserts that the phrase “positioned to direct gas flow” in a particular direction is a structural limitation that Brandenburger lacks. App. Br. 19. However, Brandenburger’s parallel lines in the raised arrows performs the function claimed by Appellant. In the ambient environment, gas is always moving around stationary objects. Any physical characteristic of that object, such as a raised feature, necessarily directs gas around the object, since gas cannot flow through solid objects. In reference to Appellant’s example drawn to a ceiling fan, the mere presence of the ceiling fan directs gas flow in a room, even when not in motion, since gas will necessarily move around it in an ambient environment.  See App. Br. 20.  Appellant’s recitation that the textured surface pattern is “positioned to direct gas flow” merely recites a physical characteristic of objects—gas will flow around objects based on their physical shapes. 

Brandenburger reasonably teaches the limitations of the dependent claims.
With regard to dependent claims 138, 163, 166, 167, 168, 174, 175, 178, 180, and 182, Appellant relies on the patentability of claim 137 to impart patentability to its dependents, and does not provide separate reasoning. 

A textured surface pattern at the bottom of Brandenburger does not change the operation of the Brandenburger device.
With regard to claim 176, Appellant argues that there is no motivation to modify Brandenburger to provide the break-off portion with a textured surface at the bottom of the vials. App. Br. 25-26. However, the Examiner did not propose modifying Brandenburger to provide a break-off portion at the bottom of the vials. The Examiner proposed moving the textured surface to the bottom of the Brandenburger vials (see Final Rejection page 5), which would not engender leaking or change the operation of the Brandenburger apparatus. 

Brandenburger and Slayton reasonably teach the limitations of the dependent claims. 
With regard to claims 143, 159, 160, and 177, Appellant argues that Slayton does not cure the deficiencies of Brandenburger with regard to claim 137, but does not present a discrete argument rebutting the combination. 

Brandenburger and Genosar are properly combined. 
With regard to claim 151 and 179, Appellant argues that Genosar fails to cure the deficiencies of Brandenburger because inert gases as disclosed by Genosar would “float away” through the threads in the connector disclosed by Brandenburger. App. Br. 28. Appellant’s arguments are based on speculation and are not supported by evidence. It would have been known in the art to use vials, such as those of Brandenburger, for a 

The ribs of Knox are inherently “positioned” to direct gas flow.
With regard to claim 181, Appellant argues that the ribs of Knox are not “positioned to direct gas flow.” App. Br. 29. As argued above, the texture of any object will necessarily direct gas flow around it, since gas cannot flow through solid objects. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
Conferees:
/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799                                                                                                                                                                                                        /NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The rejection is based on WO2015/036536 to Brandenburger, published on 19 March 2015. For purposes of appeal, Examiner and Appellant have referenced an English language translation (“Translation”) generated by the WIPO translation service, furnished to Appellant as part of the non-Final Office Action of 24 January 2019.
        2 The Examiner notes that the rejection is based on Brandenburger, which is an original filing in the German language to meet the publication date requirements of §35 USC 102 (see WO2015/036536 published on 19 March 2015). However, US 2016/0220444 to Brandenburger claims priority to the 2015 publication date under §35 USC 371, which requires an English translation of the international application. Thus, US 2016/0220444 is an English language equivalent of Brandenburger.